DETAILED ACTION
Acknowledgement
In the reply filed March 18, 2022, the applicant amended claims 1, 8, and 16. 
Currently claims 1-20 are under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jahnke (U.S. Pub. No. 2012/0043083).
Regarding Claim 1, Jahnke discloses a blowout preventer (BOP) assembly, comprising: 
A body portion (4); 
A bore (6) extending through the body portion (4); 
a ram block assembly (10, 12), the ram block assembly (10, 12) comprising:

A lower ram block (12 and rod) being movable into the bore (6); and 
Blades (21) arranged on each of the upper ram block (10 and rod) and the lower ram block (12 and rod), the blades (21) including respective asymmetrical blade profiles (Figure 19), with respect to respective longitudinal axes extending through respective midpoints of the blades (21), the respective blade profiles extending from respective first ends of the blades (21) to respective second ends of the blades (21), each having a flat (Figure 19: 24A), a first slant (Figure 19: face between 24A and 33), and a second slant (Figure 19: 33), the first slant (Figure 19: face between 24A and 33) being arranged between the flat (Figure 19: 24A) and the second slant (Figure 19: 33), and the respective longitudinal axes being perpendicular to the respective flats (Figure 19: front face of 24A).
Regarding Claim 2, Jahnke discloses the assembly of claim 1, wherein the flat (Figure 19: 24A) extends a flat length, less than the blade length.
Regarding Claim 4, Jahnke discloses the assembly of claim 1, wherein the flat (Figure 19: 24A) includes a vertical section (Figure 19: side face of 24A) coupled to the first slant (Figure 19: face between 24A and 33), the vertical section (Figure 19: side face of 24A) extending a flat depth that is less than a blade depth.
Regarding Claim 5, Jahnke discloses the assembly of claim 1, wherein the first slant (Figure 19: face between 24A and 33) and the second slant (Figure 19: 33) are arranged at a slant angle with respect to one another, the first slant (Figure 19: face between 24A and 33) and the second slant (Figure 19: 33) having opposite slopes (Figure 19: theta.sub.1, theta.sub.2).
Regarding Claim 6, Jahnke discloses the assembly of claim 1, wherein the flat (Figure 19: 24A) is arranged to contact a pipe (Paragraph [0008]), extending through the bore (6), before the first slant (Figure 19: face between 24A and 33) and the second slant (Figure 19: 33), the flat (Figure 19: 24A) puncturing the pipe (Paragraph [0008]).
Regarding Claim 7, Jahnke discloses the assembly of claim 1, wherein the flat (Figure 19: 24A) does not include a cutting edge.
Regarding Claim 8, Jahnke discloses a blade, comprising: 
A blade body (21) extending a blade length and having a blade depth, the blade being asymmetrical across the blade length (Figure 19), with respect to a longitudinal axis extending through a midpoint of the blade parallel to the blade depth; 
A flat (Figure 19: 24A), arranged at a forward face, extending a flat length, less than the blade length; and 
At least one slant (Figure 19: face between 24A and 33), arranged at the forward face, the at least one slant being coupled to the flat (Figure 19: 24A) and positioned at a slant angle, wherein the at least one slant includes a cutting edge.
Regarding Claim 9, Jahnke discloses the blade of claim 8, further comprising: a second slant (Figure 19: 33), coupled to the at least one slant, the second slant (Figure 19: 33) including a second cutting edge.
Regarding Claim 11, Jahnke discloses the blade of claim 8, wherein the flat (Figure 19: 24A) includes a vertical extending between the flat (Figure 19: 24A) and the at least one slant, the vertical (Figure 19: side face of 24A) having a flat depth that is less than the blade depth.

    PNG
    media_image1.png
    373
    157
    media_image1.png
    Greyscale
Regarding Claim 12, Jahnke discloses the blade of claim 8, wherein the flat (Figure 19: 24A) is arranged to contact a pipe (Paragraph [0008]), being sheared by the blade, before the at least one slant, the flat (Figure 19: 24A) puncturing the pipe (Paragraph [0008]).
[AltContent: arrow]Regarding Claim 14, Jahnke discloses the blade of claim 8, further comprising: an aperture for fastening the blade to a ram block (Figure 1A: ram block can also include piston rod portion, which is fastened via aperture). 
[AltContent: textbox (Blade connects with rod)]Regarding Claim 15, Jahnke discloses the blade of claim 8, wherein the blade is integrally formed to a ram block Figure 1A: 10, 21).
Regarding Claim 16, Jahnke discloses a ram block assembly (10, 12), comprising: 
An upper ram block (10 and rod); 
A lower ram block (12 and rod); 
An asymmetrical upper blade (10) extending an upper blade length, coupled to the upper ram block (10 and rod), the upper blade being asymmetrical with respect to an upper longitudinal axis extending through an upper midpoint of the upper blade, the upper blade comprising: 
An upper flat (Figure 19: 24A), the upper flat (Figure 19: 24A) arranged at a forward face of the upper blade, the upper flat (Figure 19: 24A) being perpendicular to the upper longitudinal axis; 
An upper vertical portion of the upper flat (Figure 19: 24A); and 

An asymmetrical lower blade (12) extending a lower blade length, coupled to the lower ram block (12 and rod), the lower blade being asymmetrical with respect to a lower longitudinal axis extending through a lower midpoint of the upper blade, the lower blade comprising: 
A lower flat (Figure 19: 24A), the lower flat (Figure 19: 24A) arranged at a forward face of the lower blade, the lower flat (Figure 19: 24A) being perpendicular to the lower longitudinal axis; 
A lower vertical portion (Figure 19A: side face of 24A on lower blade) of the lower flat (Figure 19: 24A); and 
At least one lower slant (Figure 19A: face between 24A and 33 on lower blade), coupled to the lower vertical portion (Figure 19A: side face of 24A on lower blade), the at least one lower slant (Figure 19A: face between 24A and 33 on lower blade) arranged at a lower angle with respect to the lower vertical portion (Figure 19A: side face of 24A on lower blade).
Regarding Claim 17, Jahnke discloses the ram block assembly (10, 12) of claim 16, further comprising: 
A second upper slant (Figure 19A: 33 on upper blade), coupled to the at least one upper slant (Figure 19A: between 24A and 33 on upper blade); and 

Regarding Claim 20, Jahnke discloses the ram block assembly (10, 12) of claim 16, wherein the upper flat length and the lower flat lengths are positioned at opposite ends of the respective upper blade and lower blade.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jahnke alone.
Regarding Claim 3, Jahnke discloses the assembly of claim 2, but does not disclose wherein the flat length is between one- eighth of the blade length and one-half In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 10, Jahnke discloses the blade of claim 8, but does not disclose wherein the slant angle is greater than or equal to 90 degrees, however it would have been obvious to one having ordinary skill in the art at the time the invention as made to have a slant angle that is greater than or equal to 90 degrees since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claim 13, Jahnke discloses the blade of claim 8, but does not disclose wherein the flat length is between one-eighth of the blade length and one-half of the blade length, however it would have been an obvious matter of design choice to vary the size of the flat with respect to the blade length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 18, Jahnke discloses the ram block assembly (10, 12) of claim 16, but does not disclose wherein each of the upper and lower slant (Figure 19A: face between 24A and 33 on lower blade) angles is greater than or equal to 90 degrees, however it would have been obvious to one having ordinary skill in the art at the time the invention as made to have a slant angle that is greater than or equal to 90 degrees In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claim 19, Jahnke discloses the ram block assembly (10, 12) of claim 16, but does not disclose wherein an upper flat length is between one-eighth of the upper blade length and one-half of the upper blade length, and a lower flat length is between one-eighth of the lower blade length and one-half of the lower blade length, however it would have been an obvious matter of design choice to vary the size of the flat with respect to the blade length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/           Examiner, Art Unit 3679                                                                                                                                                                                             
/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679